Citation Nr: 0209674	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  95-20 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected lumbosacral strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel

INTRODUCTION

The veteran had active service in the United States Air Force 
from December 1958 to November 1962.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in 
Philadelphia, Pennsylvania, that denied the veteran's claim 
of entitlement to an evaluation in excess of 20 percent for 
service-connected lumbosacral strain.  The veteran filed a 
timely notice of disagreement and the RO subsequently 
provided him with a statement of the case.  The veteran 
perfected his appeal and the issue was properly certified to 
the Board.  

The Board notes that the veteran appeared before a RO hearing 
officer in October 1995; a transcript of such is of record.  

In October 2000 the Board remanded the issue of entitlement 
to an evaluation in excess of 20 percent for service-
connected lumbosacral strain for further development to 
include a VA orthopedic examination.  


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence as to whether the veteran's disability of the 
lumbosacral spine is manifested by severe limitation of 
motion and recurrent pain attacks with intermittent relief.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for an evaluation of 40 percent for service-connected 
lumbosacral strain disease have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
4.7, 4.71a, Diagnostic Code 5293 (2001); 66 Fed. Reg. 45,620, 
45,630-632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In a rating decision dated in September 1967 the veteran was 
granted service connection for lumbosacral strain that was 
evaluated as 20 percent disabling.  An RO rating decision 
dated in November 1978 increased the veteran's disability 
evaluation from 20 to 40 percent.  In November 1981 the RO 
determined that the veteran's service-connected lumbosacral 
disability had improved and his rating was accordingly 
reduced from 40 to 20 percent.  

In April 1993, a private magnetic resonance imaging (MRI) 
report regarding the veteran's lumbar spine revealed slight 
narrowing and loss of signal intensity involving the L5-S1 
intervertebral disc.  The bone marrow pattern, region of the 
conus, and paraspinal soft tissues were normal.  There was no 
evidence of herniation or stenosis at the L3-L4 level.  At 
the L4-L5 level there was mild circumferential bulging of the 
disc but no herniation or stenosis change.  There was also no 
evidence of herniation or nerve root compression identified 
at the L5-S1 level.  However, there was circumferential 
bulging of the disc with some central contour change on the 
anterior epidural fat.  Some "very early facet degenerative 
changes" were also noted.  The impression was bulging disc 
configuration at L4-L5 and L5-S1 with degeneration and loss 
of signal intensity at the L5-S1 intervertebral disc.  

In September 1993, the RO received the veteran's claim for an 
increased rating for his service-connected back disability.  

In October 1993 the veteran underwent VA examination.  He 
gave a 30-year history of chronic low back syndrome that 
worsened during cold and damp weather.  The veteran indicated 
that his pain was worse after sitting for extended periods of 
time.  Physical examination revealed no postural 
abnormalities or fixed deformity.  There was no paraspinal 
muscle abnormality.  The veteran had forward flexion to 90 
degrees without pain.  He had pain past 30 degrees on 
hyperextension.  Left and lateral flexion was to 40 degrees 
and left and lateral rotaion was to 35 degrees.  There was 
pain with deep flexion and hyperextension.  The examiner 
noted that there was no neurological deficit.  A radiology 
report of x-rays taken at the time showed no abnormality of 
the veteran's lumbosacral spine.  The diagnosis was chronic 
low back syndrome.  

A VA outpatient treatment note dated in March 1995 reflected 
the veteran's complaints of chronic back pain.  Neurological 
deficit was noted.
 
At his October 1995 personal hearing at the RO, the veteran 
testified that he had difficulty standing for prolonged 
periods.  He said he did his own yard work, including 
gardening and mowing his lawn with a push mower, but such 
activity caused great pain and required breaks every 10 to 20 
minutes.  The veteran was unable to drive for longer than 20 
minutes at a time.  He reported that sometimes his pain was 
so great he required his wife's assistance getting dressed.  
The veteran indicated that the pain in his back tingled and 
radiated into his leg and foot.  He reported "listing to one 
side" three to four times per year and constant muscle 
spasms.  

In October 1995 the veteran underwent VA musculoskeletal 
examination and reported severe pain complicated by sitting 
and standing for extended periods.  The veteran reported 
difficulty walking more than one or two miles before his pain 
became so severe he had to stop.  His back pain awakened him 
from sleep at night.  The veteran reported taking "Relafin" 
and other "nonsteroidal agents and muscle relaxants over the 
years."  Steroid injections were administered once with 
minimal to no improvement.  Physical examination revealed 
extreme pain in the right sacroiliac area at the extremes of 
125 degrees and 45 degrees on movement of the right leg.  
There was no tenderness to palpation.  The veteran was 
diagnosed with chronic low back syndrome.  

In October 1996 the veteran underwent VA orthopedic and 
peripheral nerve examinations.  The examination reports 
indicate the veteran gave a history of constant back pain 
with occasional pain into his right posterior thigh and 
occasional numbness and tingling into his right foot.  
Weather changes definitely bothered him and coughing and 
sneezing slightly and infrequently aggravated his pain.  
Neuroglogical examination findings revealed no sphincter 
control problems.  His cranial nerves II to XII were within 
normal limits.  He had equal power bilaterally.  There was no 
evidence of definite sensory deficit and straight leg raising 
test was almost 90 degrees, bilaterally with no definitive 
lack of lumbar lordosis.  The impression was that of chronic 
low back pain without any reflex changes.  Further tests were 
recommended regarding evidence of lumbosacral radiculopathy.

Orthopedic examination findings revealed no pain to 
percussion of the lumbar spine.  There was no spasm of the 
paraspinal muscles and there was slight discomfort over the 
right posterior superior iliac spine.  The veteran had range 
of motion to 75 degrees on flexion, 15 degrees on extension, 
and 15 degrees on left and right rotation.  He was diagnosed 
with chronic lumbosacral strain with mild right 
radiculopathy. 

A VA radiology report of an electromyography (EMG) performed 
in October 1996 revealed no electrophysiological evidence of 
diffuse peripheral neuropathy or lumbosacral radiculopathy.  
X-rays of the veteran's lumbar spine taken at that time 
revealed minimal narrowing of intervertebral disc space at 
L5-S1 due to degenerative joint disease.  

VA treatment records dated in November 1997 reflect 
complaints of back pain.   The veteran's entire right leg was 
less aware then the left on pinprick.  Lower back syndrome 
was diagnosed.  

A March 1998 VA radiology report indicates normal vertebral 
bodies.  There were small anterior osteophytes at L3, L4 and 
L5.  Minimal posterior spondylitic changes were noted at L4-
L5 and L5-S1.  Although alignment was normal there was disc 
narrowing at L5-S1.  The impression was degenerative 
osteoarthritic changes of the lumbosacral spine without 
fracture or subluxation.  

The veteran underwent VA examination in March 2000.  
According to the examination report, the examiner did not 
review the claims file.  The veteran complained of attacks of 
pain 10 to 15 times per month and indicated bending and 
lifting aggravated his back.  He reported infrequent use of a 
brace to support his back.  The examiner commented that 
during "flare-ups" the veteran's impairment was probably 20 
percent above "baseline".  

Physical examination revealed the veteran had a normal gait 
and there was no external deformity or paraspinal spasm.  The 
veteran had range of motion on flexion to 90 degrees; to 30 
degrees on extension; and lateral flexion to 30, on the 
right, and 25 degrees on the left.  The veteran denied 
fatigability, lack of endurance and incoordination due to his 
back.  X-rays revealed degenerative joint disease with 
diminution at disc space L5-S1.  The veteran was diagnosed 
with degenerative joint disease.  

A VA outpatient progress note dated in June 2000 indicates 
lower back pain diagnosed as degenerative joint disease.  

In October 2000 the Board remanded the issue of entitlement 
to an evaluation in excess of 20 percent for service-
connected lumbosacral strain.  The remand required a new VA 
examination with complete range of motion studies and any 
other indicated tests.  The examiner was to review the claims 
file prior to examining the veteran.  Then the examiner was 
to comment on whether there was any additional functional 
limitation due to pain, weakness, fatigability, or 
incoordination.  The Board indicated that the examiner should 
comment on any additional limitations during flare-ups.  
Additionally, the examiner was to report any clinical 
evidence of lumbosacral strain or any other back disability 
and whether such was related to service.  

The veteran was afforded a VA neurological examination in 
March 2001.  The examination report indicates that the 
veteran complained of chronic low back pain that was 
aggravated with some activities.  He evaluated his pain at 
its worst as a 7-8 on a scale of 10.  He reported radiating 
pain to his right thigh with no bowel or bladder dysfunction.  
Examination revealed the veteran had a normal gait and no 
evidence of scoliosis or external deformities.  The veteran 
was able to bend and flex but was unable to touch his toes.  
He had lateral flexion to 30 degrees.  The Neri's sign was 
negative.  It was also noted that ankle jerks were slightly 
diminished on the left ankle.   There was tenderness on deep 
palpation in the right sacroiliac region.  Straight-leg 
raising was negative and the veteran was able to elevate his 
legs, bilaterally, to 90 degrees.  No muscle mass loss was 
noted and there was no spasm in the paraspinal region.  Deep 
tendon reflexes were 1-2+ in both knee jerks and ankle jerks 
were slightly diminished on the left ankle.  Motor strength 
was essentially normal in the upper and lower extremities. 

The VA examiner noted that x-rays taken in 1998 indicated 
degenerative changes and spur formation.  EMG and nerve 
testing revealed no radiculopathy.  The VA examiner's 
impression was chronic low back pain due to possible 
degenerative changes in the lower lumbar spine and sacroiliac 
region.  According to the VA examiner, "this could be 
related to trauma.  The degree of disability is mild.  No new 
or additional lumbosacral spine changes are noted.  The only 
impression by my review of his clinical history and 
examination is that he has lumbosacral spine degenerative 
joint disease with some lumbosacral strain . . .There is no 
evidence of another or different low back disability on this 
examination."  

According to the VA orthopedic examination report, the 
veteran reported constant and worsening back pain and 
described pain attacks approximately two to three days each 
month.  Bending and lifting increased his back pain.  He used 
a TENS unit, had physical therapy and occasionally used a 
brace.  The VA physician further noted that "during a flare-
up his functional impairment rises by about 30 degrees above 
the baseline."  

Physical examination revealed a normal gait with no external 
deformity or paraspinal spasm.  The veteran had active range 
of motion on flexion to 90 degrees; extension to 30 degrees; 
lateral flexion to the right to 30 degrees; and lateral 
flexion to the left to 25 degrees.  The examiner noted that 
although the veteran reported pain on extension beyond 30 
degrees, he could flex the lumbar spine without many 
problems.  It was noted that diagnostic testing revealed 
degenerative disc disease at the L5-S1 level.  The VA 
examiner noted that the veteran had recently undergone EMG 
and nerve conduction studies that ruled out any lumbar 
radiculopathy.  

The VA examiner diagnosed degenerative disc disease, L5-S1, 
with pain and stiffness.  According to the VA physician, "it 
is not possible in exact terms to separate the terms of 
lumbosacral strain and degenerative [disc] disease, as 
degenerative [disc] disease could be a sequela of lumbosacral 
strain over the years."  The VA examiner opined that "it is 
as likely as not that his current back condition is the 
result of the initiation of the pathologic process that he 
started secondary to the injury during his military 
activities."  According to the VA physician, on examination 
there was no clinical evidence of additional limitation of 
motion of the back due to pain, weakened movement, excess 
fatigability, or incoordination.  However, "there is 
additional limitation of motion of the back due to flare-ups 
of his disorder," estimated to be about 20 percent above his 
baseline suffering although, "it [was] not possible to 
exactly quantify the additional loss of movement in terms of 
degrees."  The VA examiner said the veteran had "clinical 
evidence of severe lumbosacral strain" that led to 
degenerative disc disease.  It was noted that the veteran 
denied a history of work-related or intercurrent injury.

II.  Analysis

A.  Preliminary Matters

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the entire VCAA 
potentially affects claims pending on or filed after the date 
of enactment (as well as certain claims that were finally 
denied during the period from July 14, 1999, to November 9, 
2000).  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in Court at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit has recently held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi,  No. 00-156 (U.S. 
Vet. App. July 10, 2002) (per curiam) (holding that a remand 
for the Board to consider the matters on appeal in light of 
the VCAA sections codified at sections 5102, 5103 and 5103A 
is not required).  But see Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that provisions of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to an 
attempt to reopen a claim by submitting new and material 
evidence, pursuant to 38 U.S.C. § 5108).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete and the veteran was afforded 
VA examinations in March 2000 and March 2001.  By virtue of 
the SOC and supplemental statements of the case the RO 
provided the veteran, he has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  Likewise, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001).  Separate diagnostic codes identify various 
disabilities.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected lumbosacral disability is 
currently evaluated as 20 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Under Diagnostic Code 5293 intervertebral disc syndrome, 
which is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrated 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc with little 
intermittent relief is assigned an evaluation of 60 percent.  
Forty percent is assigned for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief; 
moderate recurring attacks are assigned 20 percent; mild 
intervertebral disc syndrome is assigned 10 percent; and 
postoperative intervertebral disc syndrome which is cured is 
non-compensable.  

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. § 4.6 (2001).  It should also be noted 
that use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. §§ 4.2, 4.6 (2001). 

The Board also observes that in DeLuca v. Brown, 8 Vet. App. 
202 (1995), the court held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. § § 4.40, 4.45, 4.59 (2001).  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
VAOPGCPREC 36-97 (issued December 12, 1997) held that 
Diagnostic Code 5293 considered limitation of motion and 
therefore the Court's ruling in DeLuca must be applied.

In view of the directives set forth in DeLuca, and with 
consideration of the doctrine of reasonable doubt, the Board 
will exercise our discretion to conclude that the 20 percent 
evaluation is not appropriate, since the veteran has 
described experiencing constant and worsening back pain with 
regular flare-ups that a recent VA examiner said caused 
additional limitation of motion and the findings made at the 
time of the recent VA examinations show that there is range 
of motion is limited by pain as much as 20 to 30 percent 
during flare ups.  In fact, the VA orthopedic examiner said 
the veteran had clinical evidence of "severe" lumbosacral 
strain that led to degenerative disc disease at L5-S1.  
Therefore, we conclude that the evidence is in relative 
equipoise as to whether there is additional functional 
limitation associated with the veteran's service-connected 
low back disability, and as to whether it is reasonable to 
conclude that the disability picture is comparable to the 
symptomatology as required for a 40 percent rating under 
Diagnostic Code 5293.  Overall, the evidence shows that there 
is a question as to which of the two evaluations should 
apply, since the current level of disability approximates the 
criteria for a 40 percent rating under Diagnostic Code 5293.  
See 38 C.F.R. § 4.21 (2001) (not all cases will show all the 
findings specified in the applicable diagnostic code, but 
coordination of the rating with impairment of function is 
expected in all instances).

Even though the Board has determined that a 40 percent rating 
is warranted in this case, there is not a question as to 
whether the 60 percent rating should be assigned.  38 C.F.R. 
§ 4.7.  First, the Board has so determined by giving the 
benefit of the doubt to the veteran.  Second, given the 
available Diagnostic Codes, the disability picture is 
comparable to intervertebral disc syndrome, but the degree of 
functional loss as demonstrated by the findings on recent VA 
examination does not appear to approximate the type or degree 
of loss that would have resulted from a higher rating.  
Therefore, the 40 percent rating, and no more, is appropriate 
under the facts of this case.  

A higher evaluation of 60 percent is not warranted.  Recent 
radiology reports and physical examinations have revealed no 
evidence of radiculopathy.  Radiology reports from October 
1996 specifically stated there was no evidence of neuropathy.  
Examiners have consistently noted that there were no spasms 
on physical examination.  There is no evidence of absent 
ankle jerk, although the March 2001 VA examiner noted 
slightly diminished ankle jerks on the left.  EMG and nerve 
conduction studies were negative.  Thus, the Board finds that 
the veteran's service-connected lumbosacral disability does 
not warrant a 60 percent evaluation under Diagnostic Code 
5293.  

The Board has considered the potential applicability of other 
diagnostic codes, whether or not they have been raised by the 
vetera, as required by Schrafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  After a careful review of the available 
Diagnostic Codes and the probative medical evidence of 
record, the Board finds that Diagnostic Codes other than 5293 
do not provide a basis to assign an evaluation higher than 
the 40 percent evaluation assigned by this decision.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001) 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion is assigned an evaluation 
of 40 percent.  Lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position is assigned 20 percent.  
Lumbosacral strain with characteristic pain on motion is 
assigned 10 percent and with slight subjective symptoms only 
is non-compensable.  

As discussed above, examiners have consistently noted the 
lack of muscle spasm on physical examination.  There is no 
indication of a loss of lateral spine motion on either side.   
The veteran's gait is normal.  Examiners have noted range of 
motion on lateral flexion to 30 degrees.  However, physical 
examination has revealed painful motion beyond 90 degrees on 
forward flexion and beyond 30 degrees on hyperextension.  

The Board notes that the veteran has periodically been 
diagnosed with degenerative joint disease and, in March 2001, 
VA orthopedic examiner opined that the veteran's severe 
lumbosacral strain led to the degenerative disc disease at 
L5-S1.  There is no evidence of intercurrent or work-related 
injury to the veteran's back.  

Degenerative arthritis is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).  Pursuant to that code, 
arthritis, when established by x-ray evidence, is to be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  X-rays of 
the veteran's lumbosacral spine have revealed degenerative 
changes at the L5-S1 level.  

Limitation of motion of the lumbosacral spine is evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  
Under Diagnostic Code 5292 slight limitation of motion is 
assigned an evaluation of 10 percent; moderate limitation is 
assigned 20 percent; and severe limitation is assigned 40 
percent.  

In the present case, the competent medical evidence of record 
indicates that the veteran suffers additional functional 
limitations during flare-ups.  By the veteran's own testimony 
during such flare-ups he is unable to dress himself without 
the aid of his wife.  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran suffers severe limitation of motion 
during painful flare-ups and thereby could also be adequately 
evaluated as 40 percent disabled under Diagnostic Code 5292. 

The Board notes that except as otherwise provided in the 
Rating Schedule, all disabilities, including those arising 
from a single entity, are to be rated separately.  See 38 
C.F.R. § 4.25 (2001).  One exception to this general rule, 
however, is the anti-pyramiding provision of 38 C.F.R. § 4.14 
(2001), which states that evaluation of the same disability 
under various diagnoses is to be avoided.  See also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  As discussed 
above, VAOPGCPREC 36-97 (issued December 12, 1997) held that 
Diagnostic Code 5293, which evaluates intervertebral disc 
syndrome, included loss of range of motion.  

The Board finds that evaluation under both Diagnostic Codes 
5292 and 5293 would constitute pyramiding and is therefore 
prohibited.  38 C.F.R. § 4.14.  

Inasmuch as the competent medical evidence of record does not 
demonstrate and the veteran does not appear to contend, that 
ankylosis of the lumbar spine is present, evaluation of his 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2001) is not warranted.

In view of the above, the Board finds that the application of 
the benefit of the doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) (both old and new versions) is appropriate in this 
case.  As stated, the level of disability is approximately 
commensurate with a 40 percent rating under Diagnostic Code 
5293 and the appeal is granted. 




ORDER

An evaluation of 40 percent for service-connected lumbosacral 
strain with degenerative disc disease is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  



		
	D.J. DRUCKER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

